Citation Nr: 0831426	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  08-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES


1.  Whether there was a clear and unmistakable error (CUE) in 
an October 1952, rating decision which only adjudicated a 
claim of entitlement to service connection for a nervous 
disorder.
 
2.  Whether there was CUE in a February 20, 1979, rating 
decision which denied entitlement to service connection for 
coronary insufficiency and angina on exertion secondary to an 
anxiety disorder with depressive features.
 
3.  Entitlement to an increased evaluation for headaches, 
residuals of post-concussion syndrome, to include the 
propriety of reducing a 10 percent evaluation to 0 percent, 
effective January 9, 2007.
 
4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
coronary insufficiency and angina on exertion secondary to 
what is now classified as post-traumatic stress disorder 
(PTSD) with dementia.

REPRESENTATION
 
Appellant represented by:     Sandra E. Booth, Attorney
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
The veteran had active service from May 1948 to May 1952.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Togus, Maine .  
The decision determined there was no CUE in either an October 
1952 or March 1979 rating decision.  It also reduced the 
evaluation of the veteran's service connected headaches, 
residuals of a post-concussion syndrome; and determined that 
new and material evidence had not been received to reopen a 
claim for a heart disorder on a secondary basis.
 
A May 1997 rating decision granted entitlement to a total 
disability evaluation on the basis of individual 
unemployability, effective June 1994.  Upon receipt of the 
veteran's Notice of Disagreement, a July 1997 rating decision 
denied entitlement to an earlier effective date, and the 
veteran perfected an appeal of the assigned effective date.  
In October 1999, the Board remanded the appeal to the RO for 
adjudication of an open informal claim for individual 
unemployability received by the RO in October 1992.  While on 
remand, a January 2000 rating decision granted entitlement 
to a total disability rating based on individual 
unemployability effective October 19, 1992.  Following 
receipt of the January 2000 rating decision, the veteran 
informed the RO in a statement (VA Form 21-4148), also dated 
in January 2000, that he agreed with that date and withdrew 
his appeal of that issue.  Thus, that issue is no longer in 
an appeal status, it is not before the Board, and will not be 
addressed in the decision below.  38 C.F.R. § 20.204 (2007).
 
Portions of a February 2000 letter from the veteran appear to 
be an effort to withdraw his January 2000 appeal withdrawal.  
First, such an effort by the veteran was ineffective, as the 
appeal period following the original July 1997 rating 
decision appealed had expired.  See 38 C.F.R. § 20.204(c).  
Second, the veteran's letter essentially notes his concern 
that withdrawing his appeal of the effective date of his 
grant of individual unemployability also waived his claims 
related to his head injuries.  The claims file notes that was 
not the case.
 
 
FINDINGS OF FACT
 
1.  The veteran's September 2006 claim of CUE only addressed 
the February 1979 rating decision, as did the veteran's 
Notice of Disagreement with the March 2007 rating decision.
 
2.  The February 1979 rating decision was not appealed, and 
it is final.
 
3.  The February 1979 rating decision was based on the 
evidence then of record, as it pertained to the claim before 
the rating board, and constituted a reasonable exercise of 
rating judgment.
 
4.  A March 2000 rating decision determined the October 1952 
rating decision did not contain CUE and, in the absence of a 
timely appeal, is final.
 
5.  Revision of the October 1952 rating decision is legally 
barred.
 
6.  There is no issue of law or fact related to the 
evaluation of the service-connected headaches, residuals of a 
post-concussion syndrome.
 
7.  There is no issue of law or fact related to the prior 
claim denying service connection for a heart disorder 
secondary to an acquired psychiatric disorder.
 
 
CONCLUSIONS OF LAW
 
1.  The February 1979 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  38 C.F.R. §§ 3.155, 3.157 (2007).
 
2.  The February 1979 rating decision finding no causal 
relationship between a heart disorder and the veteran's 
service-connected anxiety disorder was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2007).
 
3.  A March 2000 rating decision is final, and the current 
appeal provides no basis for the Board to assume jurisdiction 
of a claim of CUE in an October 1952 rating decision.  
38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(a), (b)(1) (West 
2002); 38 C.F.R. §§ 3.400, 20.200, 20.302 (2007).
 
4.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
evaluation of service-connected headaches, residuals of post-
concussion syndrome, have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201 (2007).
 
5.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law related to 
a prior denial of entitlement to service connection for a 
heart disorder, secondary to an acquired psychiatric disorder 
have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 
20.200, 20.201.
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  It contemplates VA's 
notice and duty to assist obligations in the context of 
claims for benefits.
 
An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision which 
is determined on the basis of the evidence of record at the 
time the decision in question was rendered.  Hence, the VCAA 
is not applicable to this appeal.  See  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  Therefore, further 
discussion of the VCAA is not warranted.
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Dismissed Appeals
 
October 1952 rating decision.  In August 2006, the RO 
received a motion from the veteran's then representative that 
asserted CUE in the October 1952 rating decision.  The motion 
is very general in nature and lacks the specificity required 
of CUE motions, as it only presented a review of the 
veteran's history and asked that his case be reviewed.  
Further, the veteran's current representative's September 
2006 motion only addressed the February 1979 rating 
decision.  She did not, and has not, raised any issue related 
to the October 1952 rating decision.  Finally, there is no 
jurisdictional basis to address CUE in the October 1952 
rating decision.
 
The veteran asserted CUE in the October 1952 rating decision 
in a January 2000 Motion.  A March 2000 rating decision 
determined the October 1952 rating decision was not CUE and 
denied the Motion.  A RO letter, also dated in March 2000, 
notified the veteran of the decision and of his appeal 
rights.  In July 2000, he submitted a timely notice of 
disagreement, and a Statement of the Case was issued in 
August 2000.  There is nothing in the claims file to indicate 
the veteran did not receive the Statement of the Case, or 
that U.S. Postal officials returned it to VA as 
undeliverable.  Neither is there a record of such an 
allegation.
 
The veteran's Substantive Appeal (VA Form 9) was received in 
July 2001.  A November 2001 RO letter informed him his Form 9 
was untimely, his appeal was closed as a result, and he could 
appeal the determination of the timeliness of his appeal.  
See 38 C.F.R. §§ 19.34, 20.302.  There is nothing in the 
claims file to indicate the veteran did not receive the 
November 2001 letter, or that U.S. Postal officials returned 
it to VA as undeliverable.  Neither is there a record of his 
having appealed the November 2001 determination that he did 
not perfect his appeal of the March 2000 decision in a timely 
manner.
 
In light of the above, the March 2000 rating decision is 
final.  Once there is a final denial of a CUE claim, the same 
claim cannot be raised again.  See Link v. West, 12 Vet. App. 
39, 44 (1998) ("[u]nder the principle of res judicata 'once 
there is a final decision on the issue of [CUE] ... that 
particular claim of CUE may not be raised again.'" (quoting 
Russell, 3 Vet. App. at 315)).  The veteran may, however, 
submit a different theory of CUE from the one previously 
considered in the March 2000 decision.  See Andre v. 
Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002) (each theory 
of CUE must be adjudicated as a separate and distinct request 
so that the preclusive effect of res judicata bars refilling 
only as to that particular assertion of CUE); see also 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2002) ("allowing a claimant to seek CUE review of a specific 
issue in a Board decision leaves other issues in that 
decision subject to their own CUE review.")
 
As noted, the August 2006 motion did not assert a specific 
theory, even after the RO inquired of the then 
representative.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In light of 
the fact the veteran's attorney did not address the October 
1952 decision, the March 2000 decision is final, no new 
theory of CUE is asserted, there is no issue of law or fact 
for the Board to address, and the Board has no jurisdiction 
to review it.  Thus, any motion of CUE in the October 1952 
rating decision is dismissed without prejudice.  Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003).
 
Claims of entitlement to an increased evaluation for 
headaches, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for coronary insufficiency and angina on exertion 
secondary to what is now classified as post-traumatic stress 
disorder (PTSD) with dementia.
 
A similar factual scenario exists as concerns these issues.  
To repeat, the veteran's attorney's September 2006 letter to 
the RO addresses only the claim that a February 1979 rating 
decision was CUE.  She did not question the evaluation for 
the appellant's headaches, or indicate she was seeking to 
reopen the prior of claim of entitlement to service 
connection for a heart disorder secondary to an acquired 
psychiatric disorder.  All of her references to that issue 
were confined to whether that issue was finally adjudicated, 
which is a distinctively different issue from reopening a 
final disallowance.
 
The attorney's February 2007 letter reiterated that neither 
evaluation of the veteran's headaches, nor reopening the 
prior heart claim, was at issue.  The Board finds no 
documentation that would serve as an informal claim for an 
increased rating, other than that generated by the RO.  The 
comments on the January 2007 VA heart examination in the 
Substantive Appeal point to the accuracy of the 1979 rating 
decision and the private medical opinion rejected therein.  
Thus, the letter, tone and spirit of the assertions in the 
May 2008 Substantive Appeal pertained to the claim that the 
February 1979 rating decision was CUE.  Thus, the Board finds 
claims of entitlement to an increased evaluation for 
headaches, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for coronary insufficiency and angina on exertion 
secondary to post-traumatic stress disorder with dementia, 
are not in an appellate status.  Accordingly, the Board does 
not have jurisdiction over them.  38 U.S.C.A. § 7105.
 
Bases of Motion
 
The veteran's attorney asserts two bases in support of the 
appeal: 1) the February 1979 rating decision is not in fact 
final, as it is still open secondary to an unadjudicated 
informal claim submitted by the veteran's representative 
following the February 1979 rating decision and due to 
development actions by the RO; and 2) If the February 1979 
rating decision is in fact final, then it was based on CUE, 
and he is entitled to revision on that basis.
 
As discussed below, the Board rejects both assertions.
 
Finality of February 1979 Rating Decision
 
Governing Legal Standard
 
A "finally adjudicated claim" is one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.  38 C.F.R. 
§ 3.160(d).
 
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).
 
Analysis
 
By way of history, the veteran engaged in substantial, 
sustained combat in the Korean War until he was relieved 
secondary to combat exhaustion.  He was offered a medical 
discharge but declined, being as he was almost at his normal 
discharge date.  He applied for VA benefits shortly after his 
discharge from active service.  An October 1952 rating 
decision allowed service connection for an anxiety reaction.
 
The RO received the veteran's claim of entitlement to an 
increased rating for his anxiety reaction in February 1979.  
In support of that claim, he submitted a report from his 
private physician, Dr. Trask, who noted he referred the 
veteran to a cardiologist for precordial pain on exertion.  
An exercise treadmill test showed coronary insufficiency and 
myocardial ischemia.  Dr. Trask noted the veteran's history 
of anxiety and opined it appeared apparent it contributed to 
the development of the coronary insufficiency and angina on 
exertion.
 
Although the veteran's VA From 21-4148 only noted his request 
for an increased rating for his service-connected anxiety 
reaction, the RO properly read his submissions as including a 
claim for service connection for his heart disorder secondary 
to his service-connected anxiety reaction.  A February 1979 
rating decision determined there was no factual basis for an 
increase in the veteran's then current rating of his anxiety 
reaction.  The decision also noted Dr. Trask's report but 
denied the claim for service connection for the heart 
disorder on a secondary basis.
 
A March 1979 letter notified the veteran of the decision and 
of his appeal rights.  The claims file contains nothing to 
indicate that he did not receive the March 1979 decision 
letter, or any record that the U.S. Postal Service returned 
it to VA as undeliverable.  Neither is there any record of 
his having submitted a timely Notice of Disagreement with 
that decision.  It is the actions that immediately followed 
issuance of the February 1979 rating decision that 
constitutes the sole foundation of the attorney's assertion 
that the rating decision is in fact open or, in the 
alternative, there is an unadjudicated informal claim.
 
The attorney does not dispute the fact the veteran did not 
submit a Notice of Disagreement with the March 1979 rating 
decision or otherwise appeal it.  Thus, she must rely on the 
just noted alternate theory in an effort to avoid finality.
 
She structures her argument around the provisions related to 
new and material evidence and informal claims.  The former 
provides that new and material evidence received by the 
Agency of Original Jurisdiction (AOJ) prior to the expiration 
of the appeal period or-prior to the appellate decision, if 
appealed, will be considered to have been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  See 38 C.F.R. § 3.156(a) (1978).  The current 
regulatory provision contains essentially the same 
provisions, except for clarifying that the provision also 
applies to evidence remanded to the AOJ by the Board, and 
they are now in subparagraph (b) rather than (a).
 
The first event relied on by the attorney is an April 1979 
letter to the RO from the veteran's then representative.  The 
letter informed the RO that the veteran had been recently 
hospitalized for treatment of his anxiety disorder, and that 
the appellant desired that his case be reviewed.  There is no 
mention whatsoever of the veteran's heart disorder or to the 
February 1979 rating decision which denied entitlement to 
service connection for that disorder.
 
Upon receipt of the representative's April 1979 letter, the 
RO took action to obtain the treatment reports related to the 
veteran's inpatient treatment of his anxiety reaction, as 
applicable regulations required.  See 38 C.F.R. § 3.155(b).  
Contrary to the attorney's assertion, the RO's action was not 
in the context of another or new informal claim for service 
connection for the heart disorder, but solely within the 
context of the representative's letter.  The VA Form 10-7131, 
Exchange of Beneficiary Information and Request For 
Administrative and Adjudicative Action, notes in the 
"Remarks" block the representative's notice the veteran was 
examined at Togus, Maine , in April 1979, and requested a 
copy of the examination report. The April 1979 VA clinical 
entries noted the fact the veteran had been diagnosed by his 
cardiologist with a heart disorder, but solely in the context 
of his overall medical history and his anxiety 
symptomatology.
 
Where the attorney misapplies VA regulations is in asserting 
that either the representative's April 1979 letter or the 
April 1979 examination report constituted an implied 
application to reopen the claim for service connection of the 
heart disorder.  The former is dispelled by the facts, as 
just discussed above, and the latter is not the law.
 
Medical examination reports may serve as informal claims 
solely for a defined group of claims.  38 C.F.R. § 3.157; see 
Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 
3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service- connected rating 
where service connection has already been established).  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Merely seeking treatment, 
does not establish a claim, to include an informal claim, for 
service connection.
 
As noted above, the veteran's representative in April 1979 
only addressed the service-connected disability-anxiety 
reaction.  He expressed no interest in any other type claim.  
Read in any context, the April 1979 clinical entries related 
to the inpatient treatment for the anxiety disorder do not 
constitute treatment or discussion of a claim of entitlement 
to service connection for a heart disorder.  It was within 
the context of an informal claim for an increased rating of a 
service-connected disability that the RO took the actions it 
took.  At this juncture, the denial of the veteran's claim 
for service connection for his heart disorder was not in 
issue, as it was resolved.
 
The attorney's assertion also fails under 38 C.F.R. 
§ 3.156(a) (1978), even assuming arguendo an informal claim 
to reopen was received.  In this respect, the evidence 
received did not constitute new and material evidence, as it 
only noted evidence already considered in the February 1979 
decision.  Thus, it would not have been considered as filed 
with the February 1979 claim in any event, but would have 
been considered as an application to reopen separate and 
apart from the February 1979 decision.  See Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).
 
A June 1979 decision informed the veteran that the April 1979 
examination report did not indicate a change in the rating of 
his anxiety reaction and also informed him of his appeal 
rights.  There is no record of an appeal of that 
determination, nor does the veteran or his attorney assert 
one.  Thus, the June 1979 rating decision is final and 
binding.  Once past the one-year point from when the 
appellant was provided notice of the February 1979 rating 
decision, this facet of the attorney's assertions no longer 
applies.  The Board's review of the claims file reveals no 
correspondence or other document received prior to March 
1980, i.e., one year after receiving notice of the February 
1979 decision, that would constitute either an informal claim 
to reopen the heart claim, or new and material evidence on 
the issue of service connection for the heart disorder.  
Notation of the diagnosis of the heart disorder within 
medical reports related to the anxiety reaction-as already 
explained, do not serve that purpose.  38 C.F.R. § 3.157.
 
Thus, in the absence of an appeal, the February 1979 rating 
decision that denied service connection for a heart disorder 
secondary to the service-connected anxiety disorder is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).
 
CUE
 
Governing Law and Regulation
 
When a claim is denied as a result of an initial review or 
determination, and the veteran fails to timely appeal the 
decision by filing a Notice of Disagreement within the 
prescribed period of one year, that decision becomes final, 
and the claim may not thereafter be reopened or allowed 
except as provided by regulation.  38 U.S.C.A. §§ 7105(b)(1), 
(c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  One of the 
bases on which applicable regulations allow a final claim to 
be reopened is revision on the basis of CUE.
 
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis." See also 38 
U.S.C.A. § 5108. An exception to this rule is when the VA has 
made a clear and unmistakable error in its decision pursuant 
to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.
 
Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.  CUE is determined 
by three criteria: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).
 
A CUE is a very specific and rare kind of 'error'' It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  A disagreement with how facts 
were evaluated is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).
 
A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).
 
In light of the foregoing, it must be shown that either the 
correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).
 
Analysis
 
The veteran's attorney has correctly set forth the pertinent 
provisions of the February 1979 rating decision.  After 
noting Dr. Trask's report and his opinion, the February 1979 
decision determined:
 
. . . .  (private) physician indicates that the 
veteran's chronic anxiety state has contributed to 
the development of this [sic] coronary insufficiency 
and angina on exertion.
 
Veteran's heart condition is nonservice connected, 
not incurred in service due to SC disabilities.  No 
relationship is established between the veteran's SC 
anxiety reaction and heart disorder.
 
The applicable regulations in effect in 1979 have not changed 
substantively since the original adjudication.  Service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Heart disease, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  The United States Court of 
Appeals For Veteran's Claims was established in the 1980s; 
therefore, the rule promulgated in  Allen v. Brown, 7 Vet. 
App. 439 (1995), was not in effect in 1979.  Thus, whether 
the degree to which the veteran's service-connected anxiety 
disorder may have aggravated, versus permanently worsened, 
his heart disorder was not in issue.  The only question 
before the rating board was whether the anxiety disorder was 
the cause for the heart disorder.  See, i.e., Joyce v. 
Nicholson, 19 Vet. App. 36, 41 (2005).
 
The attorney asserts that, because all of the evidence of 
record in February 1979, that is, Dr. Trask's opinion, 
supported the veteran's claim, there was only one permissible 
view of the evidence; specifically, the veteran's coronary 
insufficiency and angina on exertion was due to his anxiety 
state.  Ergo, the RO committed CUE by denying the claim.  She 
relies on the Court's decisions in Joyce, and Sondel v. West, 
13 Vet. App. 213 (1999), to support her assertion.
 
The Board first notes, as did the Court in Joyce, that the 
RO's 1979 decision must be reviewed within the context of the 
time it was promulgated.  Specifically, an era many years 
prior to the enactment of the VCAA, and when the RO was not 
required to discuss the evidence it considered or state its 
factual or legal reasoning.  See Joyce, 19 Vet. App. at 45.  
Second, the Board further notes that the holdings in Joyce 
and Sondel go only so far, as those decisions on CUE were 
very fact-specific, in that they involved the complex issues 
of the Presumption of Soundness and whether a pre-existing 
disorder was aggravated by military service.  Further, the 
medical evidence in Joyce and Sondel was not in a posture 
where weight and credibility were in issue.
 
Contrary to the attorney's assertion, the fact that Dr. 
Trask's was the only medical opinion of record in the instant 
case does not carry the day.  Where the attorney's assertions 
are critically undermined is the implicit assumption that the 
RO was compelled by applicable law to accept Dr. Trask's 
nexus opinion as controlling.  That was not the applicable 
law.  Nothing in 38 C.F.R. § 3.303 or 3.310, mandated the RO 
to accept Dr. Trask's opinion, even though it was the only 
one of record.  As noted above, Dr. Trask's opinion was 
limited to, "[i]t appears apparent that his chronic anxiety 
state has contributed to the development of his . . . ."
 
When Dr. Trask's opinion is considered in light of the RO's 
language in denying the claim, the most reasonable inference 
the Board may draw from it is that the RO rejected his 
opinion for lack of a factual basis or underlying rationale 
for his opinion.  This inference is supported by the RO's 
language that no relationship was established between the 
veteran's anxiety disorder and his development of coronary 
insufficiency and angina.  The word, "contributed," by its 
normal and ordinary definition implied that the veteran's 
anxiety state was not the primary etiology for his heart 
disorder.  In 1979, to grant secondary service connection the 
law required that service-connected disorder be the primary 
cause of a disorder.  38 C.F.R. § 3.310.  As noted earlier, 
secondary service connection to the extent which a service-
connected disorder aggravates a nonservice-connected disorder 
was not the law in 1979.  Further, as apparent by its 
wording, Dr. Trask's opinion was conclusory.  He provided no 
rationale or factual basis for his opinion.
 
The attorney's assertion that the RO should have accepted Dr. 
Trask's opinion is in effect an argument over how the RO 
weighed the evidence.  Such arguments do not constitute CUE.  
Luallen, 8 Vet. App. at 95.   The Board is doubtful that all 
reasonable medical minds in 1979 would have agreed with Dr. 
Trask's opinion.  See Fugo, 6 Vet. App. at 43-44.  Finally, 
unlike today's environment when the expertise of a highly 
experienced adjudicator or Veteran Law Judge is entitled to 
no deference, in 1979 that bar did not exist.  Hence, it is 
relevant to note that the February 1979 rating decision was 
signed by a doctor of osteopathy whose medical expertise 
could be relied upon by the rating panel.  Thus, there was a 
rationale basis to deny the claim in February 1979, and the 
Board is denies the motion.
 
 
ORDER
 
The decision of February 20, 1979, which denied entitlement 
to service connection for coronary insufficiency and angina 
on exertion as secondary to service-connected anxiety 
disorder, was not CUE.  The appeal is denied.
 
The claim for an increased evaluation for headaches residuals 
of post-concussion syndrome, to include the propriety of 
reducing a 10 percent evaluation to 0 percent, effective 
January 9, 2007 is dismissed..
 
The claim to reopen the issue of entitlement to service 
connection for coronary insufficiency and angina on exertion 
secondary to what is now classified as post-traumatic stress 
disorder (PTSD) with dementia is dismissed.
 
The claim that an October 1952 rating decision was CUE is 
legally barred.
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


